Order in so far as it grants plaintiff’s motion for examination before trial of the defendant unanimously reversed and said motion denied. Order in so far as it grants defendant’s motion for leave to serve a supplemental answer and for an examination before trial of plaintiff, unanimously affirmed, with twenty dollars costs and disbursements to the defendant. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present. — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.